Certiorari proceeding to review the determination of a referee deputized by respondent in suspending petitioner’s license for a driving school and service bureau for sixty days and until certain regulations and requirements of respondent shall have been complied with. Determination annulled and certiorari proceeding sustained, without costs. The referee found petitioner guilty of failure to comply with certain regulations and requirements of respondent relating to the display of signs in a proceeding involving an entirely different charge, and made no finding as to the charge actually tried. There is no proof *708in the record as to any regulations or requirements of respondent relating to the display of signs. Lazansky, P. J., Hagarty, Johnston and Taylor, JJ., concur; Davis, J., dissents, votes to affirm and to make an additional finding, or to remit to make a finding, on the question presented, being convinced that petitioner was guilty of fraud and misrepresentation as charged in the complaint and on the hearing.